DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant’s election of  Group (II), Claims 1-2 and 4-9  in the reply filed on August 22, 2022 is acknowledged. It is noted that Applicant's did not indicate if Election was made with or without Traverse, and also did not present any arguments against the Restriction Requirement mailed to applicant on July 14, 2022. Therefore, this election will be treated as Election without Traverse. 
2.2.	Therefore, Claims 3 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Consequently, Claims 1-2 and 4-9 will be examine on the merits. 

Specification
Abstract 
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
3.1.	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract  of the disclosure filed on April 16, 2021  is objected to because:
a)   Applicant uses term " present invention relates.."
b)  Abstract is silent regarding " specific" content of chemical monomers, including isosorbide, ethylene glycol, diethylene glycol, cyclohexane dimethanol,   dicarboxylic acid, " specific' viscosity and processing steps for producing oriented film , including drawing ratios in  machine and transverse directions.
Appropriate correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2 and 4-9 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Kenji et al ( JP 2013-189591 – Abstract and Machine Translation attached).

4.1. 	Claims 1-2 and 4-9 Kenji disclosed production of polyester  BOF ( biaxially oriented film) transparent film, having thickness in range from  25 to 250 μm and  suitable for different optical articles/ members ( see Abstract, [0001] – [0005],[0008]), obtained from polyester, which comprises  ISB ( isosorbide) in range from 0.38 mol% up to 45 mol%, preferably up to 20 mol% and even more preferable 5-10 mol% and   CHDM (1,4-cyclohexanedimethanol) in preferable range from 7.5 mol% to 20 mol% ( see [0013]). Note that  polyester also comprises TA ( terephthalic acid )  and additional glycol(s) as EG ( ethylene glycol) and DEG ( diethylene glycol) -see [0012]. 
 4.2.	Regarding Claims 4,5 and 6 Kenji disclosed that film was stretched 3.2 times in the longitudinal direction and 4 times in the transverse direction. ( see [0040]). Therefore product ( multiplication) of 3.2 to 4 = 12.8  meet limitation of Claim 6.  
4.3.	Kenji is silent with respect to value of Molecular weight as claimed by Applicant in Claim 9, but disclosed that polyester has IV in range from 0.40 to 0.9 dl/g ( see [0019]), which is same IV as disclosed by Applicant ( see Applicant's Published Specification  US 2021/0380770,[[0039]-[0040]). 
4.4.	Thus, Kenji disclosed transparent BOF optical film which has same range  of thickness, obtained from substantially same polyester, which has substantially same composition, IV and  Molecular weight and suitable for production of optical articles due to excellent transparency, but silent regarding specific property as " transmittance of 88% or more at wavelength in range from 400 nm to 700 nm" – note that this range is Visible light range.  Therefore, it is clear that as substantial same BOF disclosed by Kenji is inherently has same properties, including same degree of transmittance  in Visible range. Other words, Kenji  anticipated claimed subject matter of Applicant's Claims 1-2 and 4-9 as established in the art : " Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
4.5.    Alternatively, it would be expected that if film disclosed by Kenji would  be obtained and tested, than this film obvious would have same properties, including same degree of transmittance  in Visible range.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 12 and 4-9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,396,579 because claimed subject matter of instant Application 17/286,035 encompasses claimed subject matter of Claims 1-15 of the US Patent 11,396,579.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765